          Case 1:18-cv-11257-GBD-SN Document 3-1 Filed 12/04/18 Page 1 of 5



                                                  APPENDIX 1

           Each line below is deemed an allegation, incorporating the allegations, language, and

    references within the Saudi Arabia Short Form Complaint to which this Appendix 1 is appended

    and shall be referenced as Allegation 1 of Appendix 1 to the Saudi Arabia Short Form

    Complaint, Allegation 2 of Appendix 1 to the Saudi Arabia Short Form Complaint, etc.

                      Plaintiff’s                                           9/11
      Plaintiff’s     State of      Plaintiff’s              Plaintiff’s    Decedent’s      Nature of Claim
      Name            Residency     Citizenship/ 9/11        Relationship   Citizenship/N   (wrongful death,
      (alphabetical   at Filing     Nationality Decedent’s   to 9/11        ationality      solatium, personal
      by last name)   (or death)    on 9/11/2001 Full Name   Decedent       on 9/11/2001    injury)
1    Castro,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     Samantha
2    Charles,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     John Patrick
3    Christie,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     Lewis
4    Ciccarello,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     Robert
5    Clay,
     William            NC            USA           N/A         N/A            N/A          Personal Injury
     Jeffrey
6    Cruz, Juan
                        NY            USA           N/A         N/A            N/A          Personal Injury
     Antonio
7    Daly,
                         CT           USA           N/A         N/A            N/A          Personal Injury
     Sharon L.
8    DeBlase,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     Anita
9    Dennis,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     George
10   Diamond,
                         NJ           USA           N/A         N/A            N/A          Personal Injury
     Dale
11   Di'Orio,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     Angela
12   Enciso,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     Cesar
13   Farrell,
                        OH            USA           N/A         N/A            N/A          Personal Injury
     James
14   Feldman,
                         FL           USA           N/A         N/A            N/A          Personal Injury
     Gregory
15   Fetterman,
                        NY            USA           N/A         N/A            N/A          Personal Injury
     Thomas
          Case 1:18-cv-11257-GBD-SN Document 3-1 Filed 12/04/18 Page 2 of 5



16 Gallo,
                     NC    USA        N/A        N/A        N/A     Personal Injury
     Laurene
17   Garramone,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     John
18   George,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Sajan
19   Gilligan,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Geraldine
20   Goldberg,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Howard
21   Gomez,
                     FL    USA        N/A        N/A        N/A     Personal Injury
     Susana
22   Gordon,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     David
23   Greco,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Anthony
24   Guglielmi,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Joseph
25   Guzman,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Jessenia
26   Hall, Audrey    NY    USA        N/A        N/A        N/A     Personal Injury
27   Han, Steven     NY    USA        N/A        N/A        N/A     Personal Injury
28   Harrington,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Jr., James J.
29   Harrison,
     Amber           NY    USA        N/A        N/A        N/A     Personal Injury
     Kalani
30   Hourihan,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Joseph P.
31   Jata, Robert    NY    USA        N/A        N/A        N/A     Personal Injury
32   Jenson,
                     FL    USA        N/A        N/A        N/A     Personal Injury
     Bruce
33   Jordan,
                     PA    USA        N/A        N/A        N/A     Personal Injury
     Edward
34   Kennedy,
                     NJ    USA        N/A        N/A        N/A     Personal Injury
     Jim
35   Kenyon,
                     CA    USA        N/A        N/A        N/A     Personal Injury
     Kevin Bruce
36   Kinahan,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Michael
37   Kolar,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Sabahete
38   LaFurge,
                     NY    USA        N/A        N/A        N/A     Personal Injury
     Barbara
39   Lakis, Diana    NY    USA        N/A        N/A        N/A     Personal Injury
         Case 1:18-cv-11257-GBD-SN Document 3-1 Filed 12/04/18 Page 3 of 5



40 Ledwith,
                    CT    USA        N/A        N/A        N/A     Personal Injury
     Ryan
41   Lee,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     Douglas Ike
42   Lopez,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Edgardo
43   Lopez,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Walton
44   Loser, Frank   NY    USA        N/A        N/A        N/A     Personal Injury
45   Maksimowic
                    NY    USA        N/A        N/A        N/A     Personal Injury
     h, Richard
46   McArthur,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     Yolanda
47   McBride,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Edwin
48   McFadden,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Crickett
49   McGuire,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Thomas
50   McLoughlin,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Mary Louise
51   McManus,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     John
52   McNamara,
                    FL    USA        N/A        N/A        N/A     Personal Injury
     Kevin
53   Meade,
     Camille        NY    USA        N/A        N/A        N/A     Personal Injury
     Barbara
54   Mehring,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Edmund
55   Melamed,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     Ora
56   Mesorana,
                    TX    USA        N/A        N/A        N/A     Personal Injury
     Luis
57   Mitchell,
                    OH    USA        N/A        N/A        N/A     Personal Injury
     Janice
58   Moskowitz,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Stuart
59   Mullaly,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Winifred
60   Ortiz, Owen    NY    USA        N/A        N/A        N/A     Personal Injury
61   Owens,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     Lashaun
62   Palumbo,
                    FL    USA        N/A        N/A        N/A     Personal Injury
     Dominic
         Case 1:18-cv-11257-GBD-SN Document 3-1 Filed 12/04/18 Page 4 of 5



63 Petrizzo,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     Anthony
64   Price ,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Michael
65   Psimoganis,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Christ
66   Pugliese,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Francine
67   Reyes,
                    FL    USA        N/A        N/A        N/A     Personal Injury
     Rafael
68   Richardson,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Danea
69   Rixner,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Judith
70   Rizzo, Sam     NJ    USA        N/A        N/A        N/A     Personal Injury
71   Roman,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Harold
72   Russ,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Thomas
73   Salame,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Theodore
74   Schmidlein,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     John
75   Scott,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Andrew
76   Sgro, Robert   NY    USA        N/A        N/A        N/A     Personal Injury
77   Shea, Kevin    NY    USA        N/A        N/A        N/A     Personal Injury
78   Shorter,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     James
79   Silecchia,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Angelo
80   Slattery,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     Sean
81   Smith,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     Kevin
82   Smith,
                    NC    USA        N/A        N/A        N/A     Personal Injury
     Patricia
83   Solow,
                    NJ    USA        N/A        N/A        N/A     Personal Injury
     Richard
84   Spataro,
                    CT    USA        N/A        N/A        N/A     Personal Injury
     Joseph
85   Spivak,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Barbara
86   Stapf,
                    NY    USA        N/A        N/A        N/A     Personal Injury
     Herman
           Case 1:18-cv-11257-GBD-SN Document 3-1 Filed 12/04/18 Page 5 of 5



87 Stravato,
                     NY     USA        N/A        N/A        N/A     Personal Injury
      Joseph L.
88    Sullivan,
                     FL     USA        N/A        N/A        N/A     Personal Injury
      Claudia
89    Swantek,
                     NY     USA        N/A        N/A        N/A     Personal Injury
      Edward
90    Tarlo,
                     NY     USA        N/A        N/A        N/A     Personal Injury
      Jeffrey
91    Torres,
      Daniel         NY     USA        N/A        N/A        N/A     Personal Injury
      Antonio
92    Vantull,
                     CT     USA        N/A        N/A        N/A     Personal Injury
      Colbert
93    Vargas,
                     NY     USA        N/A        N/A        N/A     Personal Injury
      Evelyn
94    Viera,
                     NJ     USA        N/A        N/A        N/A     Personal Injury
      Dianna
95    Vinson,
      Clara          NC     USA        N/A        N/A        N/A     Personal Injury
      Bernice
96    Voldman,
                     NY     USA        N/A        N/A        N/A     Personal Injury
      Nikolay
97    Walsh,
                     CT     USA        N/A        N/A        N/A     Personal Injury
      Patrick
98    Wandel,
                     NY     USA        N/A        N/A        N/A     Personal Injury
      Shawn
99    Whitcomb,
                     NY     USA        N/A        N/A        N/A     Personal Injury
      Robert E.
100   Zeller, Paul   AL     USA        N/A        N/A        N/A     Personal Injury
